Citation Nr: 1747145	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  04-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical strain on an extraschedular basis.   

2.  Entitlement to an initial rating in excess of 20 percent for right carpal tunnel syndrome on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 2001 in the United States Navy.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case has since been transferred to the jurisdiction of the Atlanta, Georgia RO.  

The Veteran testified in January 2007 at a Travel Board hearing before a Veterans Law Judge (VLJ).  That VLJ is no longer employed at the Board, and in April 2009, the Veteran was notified of this and of his right to be afforded the opportunity for another hearing under 38 C.F.R. § 20.707.  The Veteran declined.

The United States Court of Appeals for Veterans Claims (Court) issued a September 2015 Memorandum Decision, wherein the Court set aside the Board's April 2014 decision as it pertained to the above-noted issues.  When this case was most recently before the Board in April 2017, the Board remanded this case for additional development.  It has since been returned for further appellate review.  


REMAND

In the course of the September 2015 Memorandum Decision, the Court specifically noted that a determination on entitlement to an extraschedular rating must consider the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Court also noted that a case must be referred to the Compensation Service Director for an initial determination of extraschedular entitlement.  In April 2017, the Board referred this case to the Director of Compensation Service, regarding the Veteran's claim for an increased extraschedular rating for cervical strain and right carpal tunnel syndrome.  In a July 2017 memorandum, the Director determined "entitlement to an initial rating in excess of 20 percent for service connected cervical strain and right carpal tunnel syndrome on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)" was not warranted.  However, it does not appear the Director considered entitlement to an extraschedular combined rating based on the collective impact of the Veteran's multiple disabilities.  As such, the case must again be referred to the Director for appropriate initial consideration of this issue.  

Moreover, the Board also notes that in the course of the September 2015 Memorandum Decision, the Court noted that marked interference with employment indicates "a loss of earning capacity that is less severe than one where the veteran is totally unemployable," i.e. one in which a 100 percent rating is assignable.  As such, an extraschedular rating contemplates either an individual disability rating or combined disability rating which is 90 percent or less.  

In this case, the Veteran's appeal period begins the day following his discharge from active duty, as he initiated a timely notice of disagreement with the initially assigned ratings for his cervical spine and right carpal tunnel syndrome disabilities.  However, the Veteran has been in receipt of a 90 percent or greater combined disability rating since June 5, 2009.  Prior to that date, the Veteran's combined disability rating was 80 percent.  As such, the issue that remains, and must be addressed by the Director of Compensation Service, is entitlement to a combined extraschedular rating of 90 percent for the period of July 14, 2001 through June 5, 2009.  

In order to assist the Director with this decision, the Board finds the Veteran's employment records for this period should be obtained, if available.  In particular, the RO should obtain authorization from the Veteran to obtain records chronicling his sick leave taken for the period of July 2001 to June 2009.  Thereafter, the RO should attempt to obtain those records, in order to corroborate the Veteran's reports of marked employment interference resulting from his service-connected disabilities.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Additionally, initiate all indicated development to obtain the Veteran's employment personnel records indicating all sick leave taken during the period of July 2001 to June 2009.  

3. Then, request an addendum determination from the Director, Compensation Service.  Specifically, the Director must assess whether an extraschedular rating is warranted based on the collective impact of the Veteran's disabilities for the period of July 14, 2001 through June 5, 2009 in accordance with Johnson v. McDonald. 

4. Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




